Citation Nr: 0819036	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  03-17 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for respiratory 
disability, claimed as pulmonary nodule.

3.  Entitlement to a higher initial disability rating for 
degenerative joint disease of the left shoulder, currently 
rated 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1975 
and from May 1985 to May 2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which, in 
pertinent part, denied service connection for bilateral 
hearing loss disability, and respiratory disability, and 
granted service connection for degenerative joint disease of 
the left shoulder, assigning a noncompensable disability 
rating, effective June 1, 2002.  A notice of disagreement was 
received in January 2003 with regard to the denial of service 
connection, and the disability rating assigned to the left 
shoulder disability.  A February 2003 rating decision 
assigned a 10 percent disability rating to the veteran's 
degenerative joint disease, left shoulder, effective June 1, 
2002.  The issue, however, remains in appellate status, as 
the maximum schedular rating has not been assigned.  AB v. 
Brown, 6 Vet. App. 35 (1993).  A statement of the case was 
issued in February 2003, and a substantive appeal was 
received in June 2003.  The veteran testified at a RO hearing 
in January 2006.  In his substantive appeal, the veteran 
requested a Board hearing; however, he withdrew such request 
in March 2008.  

The Board also notes that the January 2003 notice of 
disagreement was also filed with regard to service connection 
for tinnitus and residuals of fractured right fifth finger.  
However, tinnitus was subsequently granted per the February 
2003 rating decision, and residuals of fractured right fifth 
finger was subsequently granted by rating decision in January 
2006.  These issues are therefore no longer in appellate 
status. 


FINDINGS OF FACT

1.  The veteran does not have hearing loss disability in the 
right or left ear for VA disability compensation purposes.

2.  The veteran has no current respiratory disability.  

3.  The veteran's left shoulder disability is manifested by 
degenerative joint disease, but without limitation of motion 
at shoulder level.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

2.  Respiratory condition, to include pulmonary nodule, was 
not incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

3.  The criteria for the assignment of a disability rating in 
excess of 10 percent for degenerative joint disease of the 
left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), 
Diagnostic Codes 5010, 5201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued prior to the 
December 2002 rating decision.  See id.  Thereafter, the 
veteran was issued another VCAA letter in July 2003.  
Collectively, the VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The VCAA letters have clearly advised the veteran of the 
evidence necessary to substantiate his claims. 

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
as it pertains to his service connection claims, and the type 
of evidence necessary to establish an effective date with 
regard to his increased rating claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
service connection and an increased rating, any questions as 
to the appropriate disability ratings for the service 
connection claims, and effective date to be assigned to the 
increased rating claim are rendered moot.  Thus, VA has 
satisfied its duty to notify the appellant.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records from his period of service from May 1985 to May 2002, 
and post-service VA medical records.  The Board acknowledges 
that the veteran's service medical records are not on file 
with regard to his period of service from May 1972 to May 
1975.  The Board notes, however, that the veteran's service 
connection claims stem from his second period of service, for 
which service medical records are on file.  Due, however, to 
the missing service medical records, the Board recognizes its 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit of the doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The evidence of record also contains a VA examination 
performed in October 2002 pertaining to the left shoulder and 
claimed respiratory disability, and a VA audiological 
examination conducted in November 2002.  Thereafter, VA 
examinations were performed in October 2004 and August 2006 
with regard to the left shoulder.  The examination reports 
obtained are fully adequate and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

I.  Service Connection 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Bilateral Hearing Loss

The veteran has claimed entitlement to bilateral hearing loss 
due to noise exposure during active service, due to tanks and 
ammunition.  

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's 
Under Secretary for Health determined that it was appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and therefore a 
presumptive disability.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

A service Report of Medical Examination for enlistment 
purposes dated in April 1985 reflects that the veteran's ears 
were clinically evaluated as normal.  Audiometric testing 
showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0


A service audiological examination was performed in September 
1989.  Audiometric testing showed pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
10
10
LEFT
0
0
10
10
0

Another service audiological examination was performed in 
April 1992.  Audiometric testing showed pure tone thresholds, 
in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
25
20
LEFT
0
5
10
15
5

Another service Report of Medical Examination for periodic 
purposes dated in May 1992 reflects that the veteran's ears 
were clinically evaluated as normal.  Audiometric testing 
showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
0
10
20
5
LEFT
0
10
5
10
5

Another service Report of Medical Examination for periodic 
purposes dated in November 1992 reflects that the veteran's 
ears were clinically evaluated as normal.  Audiometric 
testing showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
5
10
LEFT
0
0
10
10
5

Another service audiological examination was performed in 
January 1993.  Audiometric testing showed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
10
15
15
LEFT
0
5
5
10
0

Another service audiological examination was performed in 
February 1995.  Audiometric testing showed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
10
5
20
LEFT
10
0
10
10
0

Another service audiological examination was performed in 
February 1996.  Audiometric testing showed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
0
5
10
20
LEFT
10
5
15
15
10

Another service audiological examination was performed in 
February 1997.  Audiometric testing showed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
10
15
15
LEFT
0
10
10
10
5

Another service Report of Medical Examination dated in May 
1997 reflects that the veteran's ears were clinically 
evaluated as normal.  Audiometric testing showed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
10
15
15
LEFT
0
10
10
10
5

Another service audiological examination was performed in 
September 2000.  Audiometric testing showed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
5
10
LEFT
0
0
5
10
10

Another service audiological examination was performed in 
December 2001 for separation purposes.  Audiometric testing 
showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
5
15
10
LEFT
0
5
0
10
5

The veteran underwent a VA examination in November 2002.  He 
reported a positive history of noise exposure in the service, 
including gunfire, heavy machinery, power tools, aircraft, 
and ground power units.  Speech recognition testing showed 
scores of 98 percent for both ears.  Audiometric testing 
showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
10
0
10
10

The examiner noted that the veteran had normal hearing at 500 
through 4000 hertz bilaterally.  

According to the audiometric testing performed during the 
veteran's period of active service, his hearing was within 
normal limits in both ears.  Even considering the significant 
threshold shifts, especially during the early to mid-1990s, 
audiometric testing performed during the veteran's period of 
active service still showed that his hearing was within 
normal limits in both ears.  Moreover, on testing, in 
November 2002, his hearing was within normal limits in both 
ears.  

Impaired hearing will be considered to be a disability only 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when the speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
Consequently, in this case, the veteran's hearing is within 
normal limits in both ears.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  In other words, in the absence of proof of 
present disability there can be no valid claim.  As there is 
no probative medical evidence of a current hearing loss 
disability in this case, as defined by the applicable 
regulation, the claim must be denied.

As the preponderance of the evidence is against the claim of 
service connection for bilateral hearing loss disability, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107.

Respiratory Condition

A service Report of Medical Examination for separation 
purposes dated in December 2001 reflects that a single 
pulmonary nodule was detected.  The veteran underwent a 
radiological examination of the pulmonary nodule in January 
2002.  The examination revealed no masses, consolidations, or 
effusions.  Mediastinal structures, bones and soft tissues 
were normal.  The examiner found that density seen in the 
posterior sulcus on the lateral chest x-ray likely 
represented superimposition of vascular shadows.  

The veteran underwent a VA examination in November 2002.  He 
stated that he was quite active, walking 3 miles a day and 
jogging one mile twice a week.  He reported doing some light 
weight lifting twice a week.  He denied any shortness of 
breath, having any sputum, or ever being diagnosed with 
asthma.  

Upon physical examination, the lungs were clear to 
auscultation and percussion.  There were no rales, rhonchi, 
or wheezes.  The heart had a normal sinus rhythm.  There were 
no murmurs, friction rub, or extrasystoles.  The examiner 
diagnosed no lung pathology detected from the veteran's 
history, physical examination, or from reviewing his CAT scan 
and medical records.  

VA outpatient treatment records dated in May 2003 reflect 
that the veteran underwent an x-ray of his chest.  X-ray 
findings revealed clear lung fields and no pleural 
abnormalities seen.  The veteran was seen for a cough and 
sore throat in August 2003.  The examiner assessed an upper 
respiratory infection.  There was no diagnosis for asthma.  

Based on the objective findings in the January 2002 
radiological examination, November 2002 VA examination, and 
March 2003 VA outpatient treatment records, there is no 
current diagnosed chronic respiratory disability.  The 
veteran has otherwise not identified or submitted any medical 
evidence which reflects a current chronic respiratory 
disability.  As such, in the absence of proof of a present 
disability, there can be no valid claim of service 
connection.  While acknowledging the finding of a pulmonary 
nodule at his separation examination, there is no indication 
that such nodule resulted in a chronic respiratory 
disability.  As detailed, the January 2002 radiological 
examination reflects that the density likely represented 
superimposition of vascular shadows.  No abnormality was 
shown.  A veteran's belief that he is entitled to some sort 
of benefit simply because he had a disease or injury while on 
active service is mistaken, as Congress has specifically 
limited entitlement to service connection to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  As there is no evidence 
of a current disability, it is unnecessary for the Board to 
reach the question of etiology of the claimed respiratory 
disability.  

While acknowledging the veteran's belief that a respiratory 
disability is due to service, it is well established that as 
a layperson, the veteran is not considered capable of opining 
as to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

II.  Increased disability rating:  Degenerative Joint Disease 
of the Left Shoulder

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Initially, the Board notes that the evidence of record 
reflects that the veteran is right-handed, thus the veteran's 
left shoulder is considered his minor extremity.  
Disabilities of the shoulder and arm are evaluated under 
rating criteria that contemplate ankylosis of scapulohumeral 
articulation (Diagnostic Codes 5200), limitation of motion of 
the arm (Diagnostic Code 5201), other impairment of the 
humerus (Diagnostic Code 5202), or impairment of the clavicle 
or scapula (Diagnostic Code 5203).  Normal range of motion of 
the shoulder is as follows:  forward elevation (flexion) to 
180 degrees; abduction to 180 degrees; internal rotation to 
90 degrees; and external rotation to 90 degrees.  38 C.F.R. 
§ 4.71a, Plate I.

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a. 

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated 20 percent for the 
minor shoulder; limitation of motion of the arm midway 
between the side and shoulder level is rated as 20 percent 
for the minor shoulder; limitation of motion of the arm to 25 
degrees from the side is rated as 30 percent for the minor 
shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The present appeal involves the veteran's claim that the 
severity of his service-connected degenerative joint disease 
of the left shoulder warrants a higher initial disability 
rating.  A December 2002 rating decision granted service 
connection for degenerative joint disease of the left 
shoulder and assigned a noncompensable disability rating 
effective June 1, 2002 pursuant to Diagnostic Code 5010.  A 
February 2003 rating decision assigned a 10 percent 
disability rating for degenerative joint disease of the left 
shoulder effective June 1, 2002, pursuant to Diagnostic Code 
5010.

The veteran underwent a VA examination in October 2002.  The 
examination reports reflects that he is right-hand dominant.  
While he voiced complaints pertaining to his right shoulder, 
he did not have any specific complaints related to the left 
shoulder.  Physical examination of the shoulders revealed no 
swelling, edema, or deltoid atrophy.  Forward flexion was to 
125 degrees, abduction was to 160 degrees, extension was to 
35 degrees, and external rotation was to 75 degrees.  
Apprehension, sulcus signs, and Hawkins test were negative.  
An x-ray examination showed mild degenerative changes humeral 
tuberosity.  The examiner diagnosed acromioclavicular (AC) 
joint mild degenerative arthritis of the left shoulder.  

VA outpatient treatment records dated in October 2003 reflect 
that the veteran underwent an x-ray on his shoulders.  X-ray 
findings revealed mild degenerative joint changes of the AC 
joints a little more prominent on the left side where there 
was a calcific density which appeared to be within the joint 
space of the AC joint.  There were slight degenerative 
hypertrophic changes along the margins of the left 
glenohumeral joint.  

The veteran underwent another VA examination in October 2004 
wherein he complained that his left shoulder was worse than 
his right.  He stated that he had chronic, constant, aching-
like pain in his shoulders at a level of 5-6/10.  He denied 
swelling, heat and redness, instability or giving way, 
"locking," or fatigability.  He denied any episodes of 
dislocation, recurrent subluxation, or constitutional 
symptoms of inflammatory arthritis.  He stated that the 
condition had minimal effects on daily activities like 
eating, bathing, and getting out of bed.  

Upon physical examination, the veteran's left shoulder had 
forward flexion to 180 degrees, and abduction to 180 degrees.  
The shoulder had external and internal rotation to 90 
degrees.  Pain began at about 100 degrees of forward flexion 
and 120 degrees of abduction.  No change in range of motion 
was noted with repeated or resisted action.  On inspection, 
the left shoulder was normal with no redness, swelling, 
effusion, warmth, patellar balottment or guarding.  The 
examiner noted that grinding could be felt with maximum pain 
upon lifting the veteran's left shoulder at 90 degrees 
abduction.  The examiner diagnosed mildly prominent 
degenerative joint changes of both shoulders, more prominent 
on the left side.

The veteran underwent another VA examination in August 2006.  
He reported constant aching and sharp stabbing pains when 
using his left shoulder throughout its range of motion.  He 
denied any acute flare-ups of his left shoulder pain that 
were incapacitating in the previous 12 months requiring 
immobilization or emergency room management.  He denied any 
episodes of dislocation or recurrent subluxation.  He 
reported that he worked as a juvenile correction officer.  He 
stated that he had pain and extremes in range of motion with 
his left shoulder in managing juvenile inmates.  He denied 
having to take time off from work because of severe left 
shoulder pain in the previous 12 months.  He denied visiting 
the emergency room in the previous 12 months.  

Upon physical examination, forward flexion was to 180 
degrees, abduction was to 160 degrees, and internal and 
external rotations were to 80 degrees.  The veteran had pain 
at extremes of abduction, internal rotation, and external 
rotation.  No additional limitations were noted with 
repetition of movement during the physical examination as 
related to pain, fatigue, incoordination, weakness, or lack 
of endurance.  The veteran had no expression of pain with 
passive range of motion when the examiner moved his shoulder 
through the full range of motion of his left shoulder.  The 
veteran had no evidence of heat, redness, swelling, or acute 
tenderness of his left shoulder, and he showed no signs of 
atrophy of the left shoulder girdle that would indicate 
chronic disuse of the left shoulder.  The examiner diagnosed 
degenerative joint disease of the left shoulder.  

After a thorough review of the medical evidence of record, 
the Board must conclude that there is no competent medical 
evidence to suggest that the veteran's range of motion of the 
left shoulder is limited at the shoulder level to warrant a 
higher disability rating.  For example, the October 2002 VA 
examination report reflects that forward flexion was to 125 
degrees; the October 2004 VA examination report reflects that 
forward flexion was normal; and, the August 2006 VA 
examination report reflects that his forward flexion was 
normal.  Even in consideration of the objective findings of 
limitation of abduction, and rotation, and pain at extremes 
of abduction, and rotation, such would not warrant a 20 
percent disability rating for limitation of motion at 
shoulder.  Thus, based on the medical evidence of record, a 
rating in excess of 10 percent is not warranted under 
Diagnostic Code 5201.  X-ray examination reports fail to 
demonstrate the involvement of 2 or more major joints or 2 or 
more minor joints with incapacitating exacerbations.  In 
fact, none of the records reflect reports of incapacitating 
episodes and, in August 2006, the veteran denied any acute 
flare-ups of his left shoulder pain that were incapacitating 
in the previous 12 months requiring immobilization or 
emergency room management.  As such, a 20 percent rating 
under Diagnostic Code 5010 is not warranted.  The veteran is 
not entitled to a higher rating under any other diagnostic 
code as he has no ankylosis of the shoulder (Diagnostic Code 
5200) or recurrent dislocation or malunion of the shoulder 
(Diagnostic Code 5202).

The Board also considered the application of 38 C.F.R. 
§§ 4.40, 4.45; however, the August 2006 VA examiner noted 
that there were no additional limitations noted with 
repetition of movement during the physical examination as 
related to pain, fatigue, incoordination, weakness, or lack 
of endurance.  An additional "symbolic" range of motion 
loss for pain, excess fatigability, decreased functional 
ability, etc. is not warranted.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's left shoulder disability has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  While 
acknowledging the veteran's complaints of pain on range of 
motion managing juvenile inmates, the veteran specifically 
denied missing any time from work due to such shoulder pain.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's left shoulder disability is appropriately 
compensated by the currently assigned schedular rating and 38 
C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board finds that a disability rating in excess of 10 percent 
for degenerative joint disease of the left shoulder is not 
warranted.  


ORDER

Service connection for bilateral hearing loss is not 
warranted.  

Service connection for respiratory condition also claimed as 
pulmonary nodule is not warranted.  

Entitlement to initial increased rating for degenerative 
joint disease of the left shoulder also claimed as left arm 
muscle strain is not warranted.

The appeal is denied as to all issues.  



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


